Pfeifer, J.,
dissenting.
{¶ 34} This case is achingly simple. Nevertheless, the majority opinion, even as it pays glowing tribute to the glories of plain-language interpretation, completely ignores the most relevant statutory section.
{¶ 35} If Tuomala had been convicted of receiving stolen property, a felony of the fourth degree, the maximum sentence he would have received was 18 months. Subsequent to his arrest and prior to his commitment, Tuomala was held for approximately nine and one-half months. Therefore, pursuant to R.C. 2967.191, had Tuomala been convicted, his sentence would have been eight and one-half months, computed by subtracting the time served from the maximum possible sentence.
{¶ 36} But Tuomala was not convicted; he was found not guilty by reason of insanity. Therefore, R.C. 2967.191 does not apply. Instead, we should look to R.C. 2945.401(J)(l)(b), which provides that a person committed after being found not guilty by reason of insanity shall not be held in confinement beyond “[t]he expiration of the maximum prison term or term of imprisonment that the defendant or person could have received if the defendant or person had been convicted of the most serious offense with which the defendant or person is charged or in relation to which the defendant or person was found not guilty by reason of insanity.” According to the plain language of R.C. 2945.401(J)(l)(b), *102the period of Tuomala’s confinement is based on the term of imprisonment that Tuomala would have served if he had been convicted.
{¶ 37} In theory, if convicted, Tuomala could have been sentenced to a prison term of 18 months. This theoretical sentence is apparently the justification for the majority’s conclusion. But, on the facts before us, if convicted, Tuomala could not have been sentenced to 18 months of imprisonment because he had already been confined for nine and one-half months. According to the plain language of R.C. 2967.191, his term of imprisonment could not have exceeded eight and one-half months. Therefore, according to the plain language of R.C. 2945.401(J)(l)(b), his period of confinement cannot be longer than eight and one-half months, the maximum term of imprisonment for a fourth-degree felony conviction.
{¶ 38} The majority opinion does not dispute this conclusion because it does not even bother to address it. This blatant disregard for R.C. 2945.401(J)(l)(b) is especially troubling because R.C. 2901.04 states that “sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.” The majority decision stands this imperative on its head, apparently concluding that it does not apply when a defendant is insane. Perhaps it should not, but that conclusion is not apparent from the statutory scheme.
{¶ 39} No matter how sound a judge’s interpretation of a statute’s plain language, that judge can defeat the intent of the General Assembly by ignoring relevant statutes. I am baffled by the majority’s ability to reach its conclusion without discussing R.C. 2945.401(J)(1)(b); in doing so, it has disregarded the intent of the General Assembly. I dissent.
Resnick, J., concurs in the foregoing dissenting opinion.